Citation Nr: 1203205	
Decision Date: 01/30/12    Archive Date: 02/07/12	

DOCKET NO.  09-30 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California



THE ISSUE

Entitlement to service connection for a left knee disability.



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The appellant had less than two months of active service from September 1975 to November 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the VARO in San Diego, California, that denied entitlement to the benefit sought.  

In October 2011, the appellant testified during a Board hearing before the undersigned Veterans Law Judge at the San Diego RO.  A transcript of the hearing proceedings is of record and has been reviewed.  

The appeal is REMANDED to the RO by way of the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant should further action be required.


REMAND

The Board's review of the claims file reveals that further action in this appeal is warranted.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim on appeal.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In his report of medical history made at the time of preenlistment examination in April 1975, the appellant stated he was in good health.  He did not refer to any problems with his left knee.  Clinical evaluation at that time reflected no abnormality involving the left knee.  However, less than 2 months later, it was indicated that medical examination at that time showed the appellant had a medical condition "which would have permanently disqualified" him for entry into the service had it been detected earlier.  Medical Board findings described the appellant as medically unfit for further enlistment because of what was reported as "old fracture left knee with loose bodies left knee joint."  History recorded on these documents suggested that the fracture may have happened 10 years previously.

The initial claim for disability benefits was not received until June 2007, a time many years following the appellant's brief period of active service.  The appellant did not provide any information with regard to when the disability began, where he was treated, or what medical facility or doctor treated him.  

In testimony at his personal hearing in October 2011, he testified that he did not have any knee problem before he started his period of training (transcript, page 4).  He stated that he received treatment for the knee over the years, and he indicated that most of the treatment had been at the University of California, San Diego, Medical Center (transcript, pages 6 and 7).  When asked when he began going there, he only indicated, "I've been going there for years."  (Transcript, page 7.)  A review of the claims file reveals that there are records of treatment at that facility in 2007, but not any earlier.  There is also a May 2008 statement of record from a chiropractor who indicated the appellant had been receiving treatment from him at various times since January 2007.  Those records have not been sought.

The Board is aware that under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is necessary if the evidence of record:  (A) Contains competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary of the VA to make a decision in the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Here, the above low threshold requirement for McLendon is satisfied and a VA examination is authorized on remand.

Accordingly, the case is REMANDED for the following actions:

1.  VA should ask the appellant to identify all sources of treatment or evaluation he has received for his left knee disability prior to 1975 and especially in the several years after 1975, as well as to the present time.  After providing any releases necessary for VA to seek records of such treatment or evaluation, the RO should obtain copies of all such treatment and evaluation from any identified source, and should obtain records of all treatment at the University of California, San Diego, Medical Center "Hillcrest."  To the extent any attempt to obtain records is unsuccessful, the claims file should contain documentation of any attempts made.  The appellant should be informed of the negative results and be given an opportunity to secure such records.  He should be asked to provide any records in his possession.  He should also be asked to provide statements from any individuals who might have knowledge of his problems with his left knee over the years, especially in 1975.  Any such records should be associated with the claims file.

2.  Thereafter, the appellant should be accorded an examination by a physician knowledgeable in orthopedics for the purpose of having the examiner state whether it is at least as likely as not (50 percent or greater probability) that any current left knee disability started during his several weeks of active service in 1975.  The examiner should consider the evidence of a preservice notation of an old fracture with loose bodies and indicate whether it there is clear and unmistakable evidence that the left knee disorder preexisted service, and if so whether there is clear and unmistakable evidence that the knee disorder was not aggravated (permanently made worse by) his active duty.  It is note that a mere exacerbation of symptoms does not constitute aggravation.  If permanent worsening (aggravation) is found, the amount of aggravation should be set out.  The complete rationale should be provided for any opinion provided.  The examiner is advised that the appellant is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.  If the examiner finds that he or she cannot provide an opinion without resort to speculation, he or she should provide reasons why, to include whether there is additional evidence that could be obtained which would allow for an opinion to be entered.  

3.  VA should notify the appellant that it is his responsibility to report for any examinations scheduled and to cooperate fully in the development of his claim.  He should be advised that the consequences of failing to report for an examination may result in a denial of his claim.  38 C.F.R. § 3.655 (2011).

4.  After conducting any other development deemed appropriate, the issue should be readjudicated.  If the benefit sought is not granted, the appellant should be provided with a supplemental statement of the case and be afforded an opportunity for response.  The record should then be returned to the Board for further appellate review, if otherwise in order.  

By this REMAND, the Board intimates no opinion, either legal or factual, as to any final outcome warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                  _________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).





